Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM LRAD Corporation San Diego, California We consent to the incorporation by reference in theRegistration Statements (No.333-144698) and (No.333-125454) on Form S-8 and (No.333-172552) on Form S-3 of LRAD Corporation of our report dated December 7, 2016, relating to the consolidated financial statements of LRAD Corporation, appearing in this Annual Report on Form 10-K of LRAD Corporation for the year ended September30, 2016. /s/S QUAR M
